DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 5 February 2021.  Therein, Applicant amended claims 1, 3-4, 6-8, 11, 13-14 and 16-19; Applicant cancelled claims 2, 5, 10, 12, 15 and 20.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
For claim 1, Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are not persuasive.  Applicant asserts that the limitation “set least one target speed along the vehicle route based on the calculated power” is not disclosed by the prior art of record.   Examiner does not agree.  
While applicant asserts that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic, To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.   In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).   In addition, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would    Examiner provides objective evidence and cogent technical reasoning to support that a person of ordinary skill will infer that that Bastian contains the missing descriptive matter to support the conclusion of inherency.   
It is noted that Bastian teaches comparing the actual speed to the speed limit and then “the risk unit 11 receives a corresponding actuating command from the desired quantity being exceeded for a direct intervention into the drive system of the vehicle”.     The “desired quantity being exceeded” is interpreted to read on the claimed target speed as determining if a speed has been exceeded requires a calculation yielding a delta difference and easily computed resulting/target speed.   
Thus, as the target speed element has been established, it is necessary to determine how the “power” component is taught by the prior art.  It is acknowledged that Bastian does not explicitly disclose a power calculation.  However, based on the elements of a target speed and “direct intervention” to reach said target speed, the system of Bastian must make certain calculations within the vehicle to reach the calculated speed.   In order for a vehicle to control speed, the propulsion unit must produce a force to reach the calculated/target speed.  
Bastian teaches an internal combustion engine that would produce force to reach the target speed (it must also be considered that Bastian has been modified to include consideration of an electric vehicle, as well as a hybrid electric vehicle, see the previous Office action).  Thus, while Bastian is silent, one of ordinary skill in the art would be familiar with combustion of a modern vehicle.   That person of ordinary skill would find it obvious that the force necessary to reach a calculated/target speed is produced by an internal combustion engine.  The person of ordinary skill knows that this force is produced by a mixture of air and fuel being ignited by an electric spark; and is the “combustion” in the internal combustion engine (of a normally propelled or hybrid powered vehicle).  Further, they are aware that an ECU/computer of the vehicle is responsible for controlling/monitoring the mixture of air and fuel to produce the required force to reach the target speed.  Different ratios of fuel to air in each 
This fundamental reaction is objective evidence that a vehicle controls the force required for reaching a calculated speed by first computing the necessary ratio of air to fuel, electronically controlling the components to dispense the correct amounts of air and fuel, and then igniting the correct ratio.  This process repeats to eventually produce the power necessary to obtain the calculated speed by “direct intervention”.   The person of ordinary skill in the art would have known that even in a hybrid vehicle, once mechanical power is calculated/obtained from the internal combustion engine, the ECU supplements that mechanical power by calculating additional electric power to reach the calculated speed.      
Additionally, it is important to note that the limitation and its elements at issue are only modified by the phrase “based on”.  This term is interpreted as incredibly broad, so in order for the prior art to be applicable, it only needs to use calculated “power” somewhere in the process of calculating speed.      
As a result of the above reasoning, a person of ordinary skill will infer that a non-hybrid and hybrid vehicle cannot produce power without calculating an air/fuel ratio which is controlled by a computer/ECU/calculating component.  Calculating a speed cannot occur without controlling the resulting mechanical/electric power production/combustion process.  This is an inherent aspect of modern vehicles.    By calculating an air/fuel ratio based on operator request, this is inherently calculating power required to achieve the target speed.  
Simply stated, Bastian inherently discloses that the “direct intervention” to remove the “desired [speed] quantity being exceeded” is based on the inherent mechanical/electric power 
It is also noted that examiner did not apply Takahashi for disclosing “set least one target speed along the vehicle route based on the calculated power”.  Takahashi is applicable to other aspects of the claim limitation at issue.  
With reference to the assertions for claims 6 and 16, it is asserted that the limitation “before the vehicle has reached the first segment, the power management system determining a second segment of the multiple route segments, the second segment located further from the vehicle than the first segment” is not disclosed by the prior art of record.  Examiner does not agree.  
Examiner acknowledges that Bastian does not explicitly disclose the limitation above.  However, when considered what one of ordinary skill in the art would find obvious at the time of the invention, the implicit teachings reveal that such a limitation becomes obvious.  
By applicant asserting that Bastian is insufficient for only disclosing computing a single future segment as compared to the claimed computing two future segments is not a persuasive position.   Such a difference is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  Thus, this interpretation would render the limitation as a whole still disclosed by the prior art of record in that the segments have a length, are computed prior to reaching them and computed while on the route.     The rejection is maintained.  
For claims not mentioned above and depending from claim 1, claim 11 and its dependent claims, Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the above claims, it cannot be determined with definiteness how a vehicle can travel a route and “while the one or more users are using the vehicle to travel the vehicle route” but yet perform calculations “before the vehicle has reached the first segment”.  A vehicle can travel the route but the route is not yet made up of segments?  What is the starting point for segmentation?  There is no delineation of how or when segmentation occurs in the claim or the claim is contradicting itself.  Clarification/correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  
Claims 1, 6, 7, 11, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Takahashi, et al. (U.S. Patent No. 5,832,400).  
With reference to claim 1, Bastian discloses a method of electric vehicle operation, comprising: determining information about an external environment of a vehicle (see col. 3:41-53), information 
A teaching from Takahashi discloses determining predicted future road condition information that can affect power use of the vehicle along the vehicle route (see col. 14:21-42).   It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Takahashi based on the motivation to improve an apparatus and method for controlling a vehicular driving force in anticipation of a road situation on which the vehicle is to run utilizing a vehicular navigating system.
Continuing with the claim, the combination of Bastian and Takahashi disclose using the determined information, the determined vehicle route, and the predicted future road conditions to calculate power needed over the vehicle route and set at least one target speed along the vehicle route based on the calculated power (see Bastian, col. 6:59-67, power management system using information for target power/speed; see also Takahashi col. 34:22 to col. 35:8). 
Regarding the last limitation of “set at least one target speed along the vehicle route based on the calculated power”, Bastian teaches comparing the actual speed to the speed limit and then “the risk unit 11 receives a corresponding actuating command from the desired quantity being exceeded for a direct intervention into the drive system of the vehicle”.     The “desired quantity being exceeded” is interpreted to read on the claimed calculated speed as determining if a speed has been exceeded requires a calculation yielding a delta difference and easily computed resulting/target speed.   
 Thus, as the calculated speed element has been established, it is necessary to determine how the “power” component is taught by the prior art.  It is acknowledged that Bastian does not explicitly disclose a power calculation.  However, based on the elements of a target speed and “direct intervention” to reach said target speed, the system of Bastian must make certain calculations within 
Bastian teaches an internal combustion engine that would produce force to reach the target speed (it must also be considered that Bastian has been modified to include consideration of an electric vehicle as well as a hybrid electric vehicle- see the previous Office action).  Thus, while Bastian is silent, one of ordinary skill in the art would be familiar with combustion of a modern vehicle.   That person of ordinary skill would find it obvious that the force necessary to reach a calculated speed is produced by an internal combustion engine.   The person of ordinary skill knows that this force is produced by a mixture of air and fuel being ignited by an electric spark; and is the “combustion” in the internal combustion engine (of a normally propelled or hybrid powered vehicle).  Further, they are aware that an ECU/computer of the vehicle is responsible for controlling/monitoring the mixture of air and fuel to produce the required force to reach the target speed.  Different ratios of fuel to air in each combustion cylinder produces different levels of the required force for obtaining the target speed.   The power is monitored to regulate the speed.  This is done in every vehicle, it is fundamental; it is basic.  A modern vehicle based on an internal combustion engine (including hybrid vehicles) cannot exist without this process.  
This fundamental reaction is objective evidence that a vehicle controls the force required for reaching a calculated speed by first computing the necessary ratio of air to fuel, electronically controlling the components to dispense the correct amounts of air and fuel, and then igniting the correct ratio.  This process repeats to eventually to produce the power necessary to obtain the calculated speed by “direct intervention”.   The person of ordinary skill in the art would have known that even in a hybrid vehicle, once mechanical power is calculated/obtained from the internal combustion engine, the ECU supplements that mechanical power by calculating additional electric power to reach the calculated speed.      

As a result of the above reasoning, a person of ordinary skill will infer that a non-hybrid and hybrid vehicle cannot produce power without calculating an air/fuel ratio which is controlled by a computer/ECU/calculating component.  Calculating a speed cannot occur without controlling the resulting mechanical/electric power production/combustion process.  This is an inherent aspect of modern vehicles.   By calculating an air/fuel ratio based on operator request, this is inherently calculating power required to achieve the target speed.
Simply stated, Bastian inherently discloses that the “direct intervention” to remove the “desired [speed] quantity being exceeded” is based on the inherent mechanical/electric power production/combustion process as “a corresponding actuating command”.   This objective evidence and reasoning from Bastian reads on the limitation “using the power management system to automatically provide at least one calculated speed along the vehicle route based on the calculated electric power”.
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.

Regarding claim 6, Bastian further discloses wherein vehicle route to a destination is determined using a combination of multiple route segments (see col. 6:17-59, segment dimension varies, implies multiple segments used), wherein the method further includes determining a first segment of the multiple route segments while the one or more users are using the vehicle to travel the vehicle route (see col. 6:17-67, segmentation can occur during travel or before travel, not using actual speed and the other using actual speed).   
Bastian does not explicitly disclose the next claimed limitation.  However, Bastian teaches that the route can be computed prior to using the route or while traversing the route (see col. 6:17-67, see also 4:58 to 5:10).  Given that the context of Bastian implicitly teaching that segments may be computed prior to actually traversing them, and the explicit teaching that the segments are computed during traversing the route, this would read on the limitation of “before the vehicle has reached the first segment”.    The other remaining portions of the claim are obvious in light of the prior art of record as reasoned below.  
While Bastian only explicitly discloses computing a single future segment on the route, computing two future segments is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).  

For claim 11, Bastian discloses a vehicle operable in combination with a GPS equipped user operated device able to determine a vehicle route (see col. 4:58-5:10, vehicle equipped with GPS and user operated), comprising: a vehicle having a power source (see Fig. 1, #11), a communication system (see Fig. 1, servers #7 remote from vehicle, communication system implicit, col. 4:58 to 5:26), and a user interface system capable of accepting user command inputs from one or more users of the vehicle (see col. 4:58-5:10, input by user); and for the power source able to determine information about an external environment of the vehicle (see col. 3:41-53), information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42).  Bastian does not explicitly disclose the next limitation.  
A teaching from Takahashi discloses information relating to predicted future road conditions (see col. 14:21-42).   It would have been obvious to one of ordinary skill in the art to modify Bastian with 
Continuing with the claim, Bastian discloses information from the GPS equipped user operated device (see col. 4:58-5:10, vehicle equipped with GPS and user operated) and set to calculate power and speed over one or more segments of the vehicle route (see col. 6:17-67).  
Regarding the last limitation of “select at least one target speed along the vehicle route based on the calculated power”, Bastian teaches comparing the actual speed to the speed limit and then “the risk unit 11 receives a corresponding actuating command from the desired quantity being exceeded for a direct intervention into the drive system of the vehicle”.     The “desired quantity being exceeded” is interpreted to read on the claimed calculated speed as determining if a speed has been exceeded requires a calculation yielding a delta difference and easily computed resulting/target speed.   
 Thus, as the calculated speed element has been established, it is necessary to determine how the “power” component is taught by the prior art.  It is acknowledged that Bastian does not explicitly disclose a power calculation.  However, based on the elements of a target speed and “direct intervention” to reach said target speed, the system of Bastian must make certain calculations within the vehicle to reach the calculated speed.   In order for a vehicle to control it’s speed, the propulsion unit must produce a force to reach the calculated speed.  
Bastian teaches an internal combustion engine that would produce force to reach the target speed (it must also be considered that Bastian has been modified to include consideration of an electric vehicle as well as a hybrid electric vehicle- see the previous Office action).  Thus, while Bastian is silent, one of ordinary skill in the art would be familiar with combustion of a modern vehicle.   That person of ordinary skill would find it obvious that the force necessary to reach a calculated speed is produced by an internal combustion engine.   The person of ordinary skill knows that this force is produced by a 
This fundamental reaction is objective evidence that a vehicle controls the force required for reaching a calculated speed by first computing the necessary ratio of air to fuel, electronically controlling the components to dispense the correct amounts of air and fuel, and then igniting the correct ratio.  This process repeats to eventually to produce the power necessary to obtain the calculated speed by “direct intervention”.   The person of ordinary skill in the art would have known that even in a hybrid vehicle, once mechanical power is calculated/obtained from the internal combustion engine, the ECU supplements that mechanical power by calculating additional electric power to reach the calculated speed.      
Additionally, it is important to note that the limitation and its elements at issue are only modified by the phrase “based on”.  This term is interpreted as incredibly broad, so in order for the prior art to be applicable, it only needs to use calculated “power” somewhere in the process of calculating speed.      
As a result of the above reasoning, a person of ordinary skill will infer that a non-hybrid and hybrid vehicle cannot produce power without calculating an air/fuel ratio which is controlled by a computer/ECU/calculating component.  Calculating a speed cannot occur without controlling the resulting mechanical/electric power production/combustion process.  This is an inherent aspect of 
Simply stated, Bastian inherently discloses that the “direct intervention” to remove the “desired [speed] quantity being exceeded” is based on the inherent mechanical/electric power production/combustion process as “a corresponding actuating command”.   This objective evidence and reasoning from Bastian reads on the limitation “select at least one target speed along the vehicle route based on the calculated power”.  
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based on the motivation to improve determination of the factors which influence vehicle speed (such as driver command, distance to a forward vehicle, traction of the roadway and speed or the like) and, from these factors, the arrangement determines an individually permissible maximum speed.
Bastian does not explicitly disclose applying "electric power". However, Official Notice is taken in that it was well known to one of ordinary skill in the art that electric vehicles used electric power to propel themselves. It would have been obvious to one of ordinary skill in the art to modify Bastian to include electric vehicle capabilities to propel the vehicle based on the motivation to improve overall efficiency of a vehicle and avoid the use of fossil fuels.  
Regarding claim 16, Bastian further discloses wherein the one or more segments comprise multiple segments including a first segment and a second segment (see col. 6:17-67, segmentation can occur during travel or before travel, not using actual speed and the other using actual speed).   

While Bastian only explicitly discloses computing a single future segment on the route, computing two future segments is considered obvious to one of ordinary skill in the art due to the element duplication principle.  There is no reason why one of ordinary skill in the art could not compute risk for two segments each time it encounters a new segment based on the current speed of the current segment.   There is no increased difficulty in computing two segments as opposed to a single segment with the current speed (there is only a decrease in potential accuracy).    
With reference to claim 17, the combination of Bastian and Takahashi further discloses wherein the step of determining information about an external environment of a vehicle further comprises the step of communicating with a remote database to determine predicted future road conditions (see Bastian, col. 5:18-26 for environment and remote database; See Takahashi, col. 34:22 to col. 35: 8 for predicted conditions), and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a current grade of the vehicle route, a predicted grade of an upcoming segment of the vehicle route, traffic information, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a present wind direction, a predicted wind direction for an upcoming segment of the vehicle route, a present wind velocity, a predicted wind velocity for an upcoming segment of the vehicle route, a current temperature, a .  
Claims 3, 4, 13, 14, 21, 22, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Takahashi, et al. (U.S. Patent No. 5,832,400), as applied to claim 1 and 11, and in view of Tryon (U.S. Patent Publication No. 2005/0228553).
With reference to claims 3 and 13, the claimed limitations are not explicitly disclosed by Bastian.   A teaching from Tryon discloses further comprising the power management system determining a future destination using historical data associated with the one or more users (see para. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.

Regarding claims 21 and 24, Tryon further teaches wherein the future destination is not explicitly provided by the one or more users (see para. 0034), and wherein the power management system determines the future destination while the vehicle is travelling to the future destination (see para. 0033).
Referring to claims 22 and 25, Tryon further discloses wherein the calculated speed is further based on measured energy efficiency of multiple prior trips by one of the one or more users driving the vehicle on the vehicle route (see para. 0034, records previous speeds during previous trips, 0079-0080).
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Takahashi, et al. (U.S. Patent No. 5,832,400), as applied to claim 1 above, and in view of Tryon (U.S. Patent Publication No. 2005/0228553) and Petrie (U.S. Patent Publication No. 2004/0084237).
For claims 8 and 18, Tryon teaches wherein target speed is determined by determining a most energy-efficient speed (see paras. 0033-0034).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date. 
Tryon does not disclose a range of speeds.  A teaching from Petrie discloses the use of a range of speeds (see para. 0106).   It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Petrie based on the motivation to improve a vehicle cruise control system which enables a driver to define a speed range between an upper set speed and a lower set speed, and further .
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Takahashi, et al. (U.S. Patent No. 5,832,400), as applied to claims 1 and 11, and in view of Breed, et al. (U.S. Patent No. 6,662,642). 
Bastian does not explicitly disclose that the vehicle can accept voice command inputs.   A teaching from Breed discloses wherein the GPS equipped user operated device can accept voice command inputs (see col. 17:48-67).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Breed to provide new and improved sensors for a vehicle which wirelessly transmit information about a state measured or detected by the sensor.
Claims 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Takahashi, et al. (U.S. Patent No. 5,832,400), as applied to claims 1 and 11, in view of in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).  
Bastian and Takahashi do not explicitly disclose the limitation.  A teaching from Kantarjiev discloses wherein the at least one target speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663